HELD
BY THE COURT.
That the court is unaware that any such usage has grown up in the practice of the court, or has been sanctioned in any instance by express order of the court, unless it was under intimation that the condemnation was assented to by the parties in interest. That the fundamental principle regulating every branch of judicature, in law, equity or admiralty, exacts a final positive judgment or decree determining the sum so paid, antecedent to the sale of'property to satisfy it. That the true reading of the rules of this court is in accordance with this principle. That the decree proposed to be entered in this cause must be modified so as to rescind the order to issue execution upon the condemnation of the vessel. Such decree can only be allowed after the amount due is legally ascertained or assented to by the party charged by it.